Filed 5/9/22 Urteaga v. Darling CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



OSCAR URTEAGA,                                                       D077909

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 19FDV03331C)

MELANIE DARLING,

         Defendant and Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Ernest M. Gross, Judge. Affirmed.
         Oscar N. Urteaga, in pro. per., for Plaintiff and Appellant.
         Melanie Darling, in pro. per., for Defendant and Respondent.


                                                             I.
                                               INTRODUCTION
         Appellant Oscar Urteaga, appearing in propria persona, appeals from
the trial court’s issuance of a five-year domestic violence restraining order
(DVRO) protecting respondent Melanie Darling,1 as well as her husband and
children, from him.
      Although Urteaga’s opening brief2 is not a model of clarity, we discern
that Urteaga is displeased with the court’s issuance of the DVRO against
him, and its denial of his request for a DVRO against Darling. Urteaga
contends that the trial court erred in (1) granting the domestic violence
restraining order “without making requisite findings” as required under the
Domestic Violence Protection Act; (2) considering “a related pending criminal
matter involving the parties,” which, Urteaga maintains, “unfairly influenced
and resulted in the expression of a bias and lack of impartiality” on the part
of the court; (3) issuing a five year restraining order against him, which,
according to Urteaga, is “grossly excessive, manifestly disproportionate, [and]
unsupported by the evidence”; and (4) making certain interlocutory rulings.
Urteaga also asks this court “to order urgent disposition of this case” and to
“grant[ ] immediate relief by Writ.” We conclude that Urteaga has not
demonstrated reversible error. We therefore affirm the trial court’s five-year
DVRO.
                                       II.
                               BACKGROUND
      Urteaga and Darling were in a dating relationship for a period of
approximately two years. Both parties claim to have been trying to end the
relationship prior to seeking assistance from the court.
      In June 2019, Darling sought and obtained a temporary restraining
order (TRO) against Urteaga. After reaching an informal agreement with



1     Darling has also appeared in propria persona on appeal.
2     Urteaga has not filed a reply brief.
                                       2
Urteaga, Darling agreed to dismiss the TRO, and sought a dismissal as of
July 1, 2019.
      According to the documents filed by both parties, the pair continued to
have contact with each other after July 1, 2019.
      On August 1, 2019, Urteaga filed a request for a DVRO protecting him
from Darling. On the form that he filed to request a DVRO, Urteaga marked
a box indicating that he and Darling “are dating or used to date, or we are or
used to be engaged to be married.” On that date, the trial court issued a TRO
protecting Urteaga. The TRO was set to expire at the conclusion of the
hearing on Urteaga’s request for a DVRO, which was initially set for August
19, 2019.
      On August 14, 2019, Darling filed a request for a DVRO protecting her
from Urteaga; the document was identified by the court as a “cross-
complaint.” On that same date, the court issued a TRO protecting Darling,
as well as her husband and daughters, from further contact by Urteaga. The
TRO was set to expire at the conclusion of the hearing on Darling’s request
for a DVRO, which was initially set for August 26, 2019.
      On August 19, 2019, at Urteaga’s request, the trial court continued the
hearing on Urteaga’s request for a DVRO to October 7, 2019, and also
continued the upcoming hearing on Darling’s request for a DVRO to that
same date. After that point in time, both parties requested multiple
continuances of the hearing on the requests for DVROs. Some of these
requests indicated that continuances were being sought to permit a pending
criminal case against Urteaga to proceed first. At some point, the court also
issued an order continuing the hearing on the parties’ requests for DVROs
“[d]ue to the COVID-19 pandemic.”




                                       3
      On January 10, 2020, Urteaga, who at this point was representing
himself in the restraining order proceeding, filed a request for an order
granting summary judgment in his favor as to Darling’s request for a DVRO.
      The court held a hearing on the requests for DVROs, as well as
Urteaga’s motion for summary judgment, on July 27, 2020. The court denied
Urteaga’s motion for summary judgment. After taking evidence in the form
of testimony and considering the parties’ papers submitted in support of their
respective positions, the court ultimately entered a DVRO protecting Darling,
as well as her husband and three children, from Urteaga for a period of five
years. The order restrains Urteaga from, among other things, harassing,
threatening, stalking, disturbing the peace, and contacting the protected
individuals. It also requires that Urteaga “stay at least . . . 100 yards away
from” the protected individuals. The court did not issue an order protecting
Urteaga from Darling.
      Urteaga filed a timely notice of appeal from the court’s entry of the
DVRO.3




3     On April 1, 2021, Urteaga filed a request for judicial notice in which he
asks this court to judicially notice “related cases and court records” from four
separate proceedings, which he identifies as “Darling v. Urteaga
(19FDV02476E),” “State of CA v. Urteaga (CE393842),” “State of CA v.
Urteaga (C399119DV),” and “Thiele v. Patterson (19FDV04618S).”
      On October 29, 2021, Urteaga filed a request for judicial notice in which
he asks this court to judicially notice the “record” in “Oscar Urteaga v. Jason
Darling No. 37-2021-00038244-CU-HR-EC.”
      We deny both requests for judicial notice because Urteaga has failed to
demonstrate the relevance of the records or documents in these other cases to
his appeal in this case. (See, e.g., Doe v. City of Los Angeles (2007) 42 Cal.4th
531, 544, fn. 4 [denying request for judicial notice based on failure to
demonstrate relevance].)
                                       4
                                        III.
                                  DISCUSSION
      The arguments that Urteaga raises in his brief are difficult to
understand. However, we are able to discern that Urteaga believes that the
trial court erred in granting Darling’s request for a DVRO. Although
Urteaga has not set forth any of the relevant standards of review pertaining
to an appeal from the issuance of a DVRO, we will set forth those standards
and apply them to the record before us.
      The Domestic Violence Protection Act (DVPA; Fam. Code, § 6200 et
seq.) allows a trial court to issue a protective order “ ‘ “to restrain any person
for the purpose of preventing a recurrence of domestic violence and ensuring
a period of separation of the persons involved” upon “reasonable proof of a
past act or acts of abuse.” ’ ” (In re Marriage of Davila & Mejia (2018)
29 Cal.App.5th 220, 225 (Davila).) The DVPA defines “ ‘abuse’ ” (§ 6203) to
include, among other things, “molesting, attacking, [or] striking” (§ 6320), or
intentionally or recklessly “caus[ing] or attempt[ing] to cause bodily injury”
(§ 6203, subd. (a)(1)) to someone with whom “the respondent is having or has
had a dating or engagement relationship” (§ 6211, subd. (c)). “The DVPA
requires a showing of past abuse by a preponderance of the evidence.”
(Davila, at p. 226.) The court may issue a DVRO for up to five years after a
noticed hearing. (§ 6345, subd. (a).)
      On appeal, we review an order granting or denying a DVRO for an
abuse of discretion. (Davila, supra, 29 Cal.App.5th at p. 226.) We consider
whether the trial court’s findings underlying the issuance of a DVRO are
supported by substantial evidence. (Ibid.; In re Marriage of Ankola (2020)
53 Cal.App.5th 369, 379.) In reviewing findings for sufficiency of the
evidence, actual findings are liberally construed to support the judgment, and


                                         5
we consider the evidence in the light most favorable to the prevailing party,
drawing all reasonable inferences in support of the findings. (Citizens
Business Bank v. Gevorgian (2013) 218 Cal.App.4th 602, 613.) A single
witness’s testimony may constitute substantial evidence to support a finding
(ibid.), and it is not our role as a reviewing court to reweigh the evidence or to
assess witness credibility. (Niko v. Foreman (2006) 144 Cal.App.4th 344,
365.) However, a trial court’s decisions regarding what evidence to consider
in deciding whether to issue a DVRO are reviewed for abuse of discretion.
(In re Marriage of F.M. & M.M. (2021) 65 Cal.App.5th 106, 115.)
      In addition, it is axiomatic that we begin our evaluation of a judgment
or order with the following basic principle of appellate review in mind:
“A judgment or order of a lower court is presumed to be correct on appeal,
and all intendments and presumptions are indulged in favor of its
correctness.” (In re Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133.)
      In this case, the court made a finding that Darling met her burden of
proof to demonstrate that Urteaga had engaged in abuse, specifically
crediting Darling’s testimony about that abuse as provided in her written
declaration, as well as orally at the hearing. The court explained:
         “And that leaves us with now whether the evidence
         presented meets the burden of proof by a preponderance of
         the evidence. Preponderance of the evidence is different
         than the criminal courts. The criminal courts[’] [standard
         of proof] is beyond a reasonable doubt. The best analogy I
         can give you is that if we were playing football,
         preponderance of the evidence is just getting over the 50-
         yard line. That’s all that matters is that the 50 -- it’s 51
         percent or better. In the criminal courts, you pretty much
         have to score a touchdown as to beyond a reasonable doubt
         standard, and it takes much more evidence.

         “In this case, I find that the moving party, Ms. Darling, has
         met her burden of proof. She has tipped the scales in her

                                        6
         favor by that 51 percent or better both by the statements in
         her declaration and the testimony received today by the
         witnesses. I find that the respondent, or pardon me,
         Mr. Urteaga’s conduct meets the definition of domestic
         violence or abuse in both his verbal and physical actions
         that have been entered into evidence today.

         “So, based on that, I’m going to order a permanent
         restraining order. And it will be as to not only Ms. Darling,
         but also her husband and three daughters. It will be for a
         period of five years and end on July 27th, 2025, at
         midnight. It will be the same terms and conditions as the
         temporary restraining order. And that will be the order of
         the Court.”

      The record contains substantial evidence to support the trial court’s
finding that Urteaga engaged in past acts of abuse. Darling submitted a
declaration in which she recounted a specific act of abuse that occurred on
August 9, 2019, while Darling was at the Sycuan Hotel with some family
members and friends. Darling stated that Urteaga came to the hotel and she
agreed to meet him at the valet area. During their interaction, Urteaga
“grabbed [her] left arm[,] opened the car door and shoved [her] in the car.”
According to Darling, Urteaga proceeded to yell at her and hit her on
different parts of her body, which caused bruising and resulted in a black

eye.4 Darling described how she escaped from the car and obtained
assistance from hotel security officers. Darling also stated that Urteaga
“continues to” call and e-mail her. At the hearing, Darling testified that the
allegations she stated in her declaration were “accurate and correct,” and
proceeded to orally recount the events of August 9, 2019. Darling also
testified that Urteaga had been “texting porn links and dating sites to


4     Respondent included photographs that she asserted showed some of the
bruising she suffered as a result of Urteaga’s actions on August 9, 2019.
                                       7
[Darling’s children] who are 7, 10, and 12 years old,” and relayed that one
day after the August 9, 2019 events, Urteaga arrived at Darling’s home,
“jumped over the fence,” and entered Darling’s home uninvited. Darling also
indicated that Urteaga had come to her house and “jump[ed] over the fence”
into her backyard on other occasions. In another incident about which
Darling and her husband both testified, Urteaga approached Darling and her
husband while they were in the parking lot of the East County courthouse
after Darling had just testified in a case against Urteaga. According to the
Darlings, Urteaga “threw a cup of coffee” at them.
      The court determined that Darling’s statements about Urteaga’s acts of
abuse were credible. As previously noted, determinations regarding the
credibility of witnesses “are the province of the trial court.” (McCord v. Smith
(2020) 51 Cal.App.5th 358, 364.) Moreover, Darling’s testimony clearly
provides substantial evidence to support the trial court’s finding that Urteaga
engaged in past abuse: “ ‘The testimony of one witness, even that of a party,
may constitute substantial evidence’ ” supporting the issuance of a DVRO;
extrinsic evidence corroborating a party’s claim of abuse is not required.
(In re Marriage of Ankola, supra, 53 Cal.App.5th at p. 380.) Given the court’s
finding that the abuse occurred as described by Darling, and given the
history of abuse that Urteaga engaged in, we conclude that Urteaga has not
demonstrated that the trial court abused its discretion in granting Darling a
domestic violence restraining order protecting her and her family for a period
of five years.
      Urteaga sets forth additional, more specific arguments in his briefing,
all of which we find unmeritorious. For example, Urteaga suggests under one
argument heading that this court should consider his appeal to be a writ, and
should grant him “immediate relief.” In criminal and civil proceedings,


                                       8
review of interlocutory rulings of trial courts by extraordinary writ generally
is available only if there is no adequate remedy by appeal. (Serna v. Superior
Court (1985) 40 Cal.3d 239, 263, as modified on denial of rehearing Dec. 19,
1985.) Here, Urteaga has an adequate remedy by way of an appeal; he has
the right to appeal directly from the trial court’s grant of the DVRO, and he
has in fact taken an appeal from that order. (See Code Civ. Proc., § 904.1,
subd. (a)(6) [appeal may be taken from an order granting or dissolving an
injunction, or refusing to grant or dissolve an injunction]; see also R.D. v.
P.M. (2011) 202 Cal.App.4th 181, 187 [civil harassment restraining orders
are injunctions from which appeals may be taken].) There is thus no reason
to treat Urteaga’s appeal as a writ.
      Urteaga also argues that the trial court failed to make findings
required by the DVPA before issuing the DVRO restraining his conduct.
According to Urteaga, “Family Code Section 6305 requires a court to make
detailed factual findings that a party acted as a primary aggressor and not
primarily in self-defense in order to issue a DVRO.” Urteaga contends that
the trial court erred in “declining to consider [that he] was acting in self-
defense.” However, Family Code section 6305’s requirements apply only
where a court issues a mutual restraining order. In such a circumstance, the
court must “make[ ] detailed findings of fact indicating that both parties
acted as a primary aggressor and that neither party acted primarily in self-
defense.” (Fam. Code, § 6305, subd. (a)(2).) There is no requirement that the
court make these same particularized findings of fact when issuing a DVRO
as to a single party. (See Fam. Code, §§ 6300, subd. (a), 6304.) Urteaga has
therefore not demonstrated error with respect to the findings necessary to
issue the DVRO in this case.




                                        9
      Urteaga next argues that the court “did not sufficiently consider [his]
DV-120 papers.” (Boldface and underlining omitted.) However, apart from
simply asserting that the court did not “adequately consider” his opposition
papers, Urteaga cites to no portion of the record from which one could
conclude that the court did not consider and weigh the contentions contained
in the papers filed by both parties. Merely asserting that the court did not
consider one’s filings is insufficient to raise a meritorious issue on appeal,
given that an appellate court must presume that a trial court “considered all
the pertinent matters presented to it.” (Lydig Construction, Inc. v. Martinez
Steel Corp. (2015) 234 Cal.App.4th 937, 945; see GGIS Ins. Services, Inc. v.
Superior Court (2008) 168 Cal.App.4th 1493, 1504, fn. 1 [“We presume that
the trial court considered all of the papers filed in connection with
Petitioners’ motion for summary adjudication, and Petitioners have not
shown otherwise”].) We therefore reject this argument, as well.
      To the extent that Urteaga intends to argue that the court erred in not
granting his motion for summary judgment, we conclude that the argument
is nonsensical and is therefore unreviewable, even assuming that a motion
for summary judgment is procedurally proper in the context of a request for a
restraining order. Although Urteaga references a variety of legal principles
in this section of his brief, including res judicata and collateral estoppel, he
fails to explain how such principles apply in the context of his summary
judgment motion. (Department of Alcoholic Beverage Control v. Alcoholic
Beverage Control Appeals Bd. (2002) 100 Cal.App.4th 1066, 1078
[“[S]uggestions of error without supporting argument or authority other than
general abstract principles do not properly present grounds for appellate
review”].)




                                        10
      Urteaga sets forth another unclear argument under the heading “The
Court Erred and Misapplied the Law By Permitting Respondent to Introduce
Evidence Outside the Original Pleadings and Improperly Shifting the Burden
of Proof Away from the Respondent.” In this section of his brief, Urteaga
again refers to general principles of law, but it is not at all clear that any of
these principles are applicable to this case. Urteaga makes no reference to
parts of the record that would permit us to assess whether the general
principles of law he describes are pertinent. “In order to demonstrate error,
an appellant must supply the reviewing court with some cogent argument
supported by legal analysis and citation to the record. Rather than scour the
record unguided, we may decide that the appellant has forfeited a point urged
on appeal when it is not supported by accurate citations to the record.
[Citations.]” (WFG National Title Ins. Co. v. Wells Fargo Bank, N.A. (2020)
51 Cal.App.5th 881, 894.) We therefore conclude that this argument has
been forfeited.
      Finally, Urteaga takes issue with the court’s determination that the
DVRO should remain in effect for a period of five years. He contends that the
five-year period is “excessive, manifestly disproportionate, and unsupported
by the evidence, and undesired by the Respondent herself.” (Boldface and
some capitalization omitted.) Urteaga appears to be arguing that the court
imposed the five-year term for the DVRO because “[t]he Court simply
declined to consider, and/or did not equally weigh my factual and evidentiary
objections in my DV-120 opposition papers; and/or . . . [t]he Court
presumptions of ‘Guilt by association’ as a result of the pending parallel
criminal case.” Urteaga thus appears to request that this court reweigh the
evidence and conclude that the trial court weighed the evidence incorrectly in
deciding to impose a five-year term for the DVRO. That is not the role of a


                                        11
reviewing court. We have already concluded that there is substantial
evidence to support the trial court’s finding that Urteaga engaged in past
abuse, and we have further concluded that the court did not abuse its
discretion in determining that a restraining order protecting Darling and her
family was appropriate. It is the trial court that makes determinations of
credibility, and the court clearly found Darling to be more credible than
Urteaga with respect to the matters about which the parties testified. It is
not the role of the appellate court to reassess or reweigh the evidence, and we
are bound by the trial court’s credibility determinations. (In re Marriage of
Ciprari (2019) 32 Cal.App.5th 83, 94.)
                                      IV.
                                DISPOSITION
      The order of the trial court is affirmed. Darling is entitled to recover
her costs on appeal.


                                                           AARON, J.

WE CONCUR:

HUFFMAN, Acting P. J.

IRION, J.




                                       12